Citation Nr: 1629658	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  04-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastric antrum/peptic ulcer disease. 

2.  Entitlement to service connection for the cause of the Veteran's death.
 
3.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2014).


(Whether the Appellant's annual countable income is excessive for the receipt of Department of Veterans Affairs death pension benefits is addressed by the Board in a separate decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, Appellant's Son, and Appellant's Daughter


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1969.  He died in November 2008.  The Appellant is his surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the appeal for entitlement to service connection for gastric antrum/peptic ulcer disease to completion.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2004, July 2009, and August 2009 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In November 2014, the Board referred the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for cause of the Veteran's death to the RO for appropriate action.  To date, the matter still 

has not been adjudicated by the RO and thus, the Board still does not have jurisdiction over it.  The matter is once again referred to the RO.  38 C.F.R. § 19.9(b) (2015).


REMAND

In November 2014, the Board directed the RO to obtain a VA medical opinion to determine whether the Veteran's gastrointestinal disorder, claimed as gastric antrum/peptic ulcer disease, was incurred during service or causally related to events during his military service or any incident therein.  In rendering the opinion, the examiner was asked to discuss the lay statements from the Veteran, Appellant, and other family members concerning the commencement and duration of the Veteran's gastrointestinal disorder symptomatology and provide complete rationale for all opinions expressed.  The VA medical opinion rendered in response to this directive was in November 2015 and an addendum was obtained in January 2016 from a different provider; however, neither opinion was complete and thus, not compliant with the Board's remanded directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance.)  

Notably, in November 2015 the examiner opined it was "less likely as not" that the Veteran's peptic ulcer disease was incurred in or was causally related to active military service.  However, the examiner stated that there was not sufficient evidence to indicate an onset of peptic ulcer disease in service because there were no service treatment records available for review and the Veteran's spouse indicated the diagnosis was made after separation.  No reference was made to the lay statements from the Veteran and other family members pertaining to the 

commencement and duration of the Veteran's gastrointestinal disorder symptomatology.   The January 2016 addendum opinion did not address whether the Veteran's gastrointestinal disorder was related to his military service.  

As noted in the November 2014 Board remand, in written statements of record and during Board hearings in December 2005 and April 2014, the Veteran and the Appellant asserted that he had stomach problems beginning in November or December 1969 during service and had been continuously treated for ulcers since 1970, after he was discharged from service.  In lay statements dated in January 2005, friends and family reported that the Veteran had gastrointestinal problems and ulcers since the early 1970s or upon return from service that he had black, bloody vomit and stomach pain during that time, and that ulcers were diagnosed in the early 1970s.  The Appellant stated that the Veteran had ulcers since early 1970, that he constantly complained about stomach pain after he returned from Vietnam in 1969, and that he had black, bloody vomit.  The Appellant has further asserted that one of the causes of death for the Veteran, gastric hemorrhage from duodenal ulcer, was related to his military service.  

In light of the inadequate nature of the November 2015 and January 2016 VA medical opinions, based on the VA examiner's failure to review service treatment records and consider and discuss competent lay statements of record concerning the commencement and duration of the Veteran's stomach disorder symptomatology, the Board must obtain still additional comment on this determinative issue to ensure the opinion is complete ("adequate").  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for cause of the Veteran's death has been referred to the RO for appropriate action.  The claims of entitlement to service connection for the cause of 

the Veteran's death and Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318, are inextricably intertwined with the claim for service connection for gastric antrum/peptic ulcer disease remanded for further development in the instant appeal, as well as the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for cause of the Veteran's death yet to be decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined).

Accordingly, the claims are remanded for the following additional development and consideration:

1.  If available to provide still further comment, obtain an addendum opinion from the examiner who rendered the November 2015 VA opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  The electronic claims file must be reviewed by the examiner.  Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether the Veteran's gastrointestinal disorder, claimed as gastric antrum/peptic ulcer disease, was incurred during service or causally related to events during his military service or any incident therein.  In rendering this opinion, the examiner must specifically discuss the lay statements from the Veteran, Appellant, and other family members concerning the commencement and duration of the Veteran's gastrointestinal disorder symptomatology.  
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.
 
3.  Once the above actions have been completed, and after the RO has adjudicated the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for cause of the Veteran's death, the RO must re-adjudicate the Appellant's remaining claims on appeal, taking into consideration all relevant evidence associated with the record since the January 2016 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

